DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 6/2/2021 has been entered.
Disposition of claims: 
Claims 7 and 14 have been canceled.
Claims 1-6, 8-13, and 15-20 are pending.
Claims 1, 4, 6, 8, 9, 13, and 15 have been amended.
The amendment of claim 4 has overcome the objection of claim 4 set forth in the last Office Action. The objection has been withdrawn.
The amendments of claims 1, 4, 6, 8, 9, 13, and 15 have overcome:
the rejections of claims 1-2, 4-5, 7-14, and 20 on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 15/424,390 (reference application), and
the rejections of claims 1-7, 9-14, and 20 on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 15/897,408 (reference application) set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claim 1 has overcome the rejection of claims 1-20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The amendment of claim 1 and the cancelation of claim 7 have overcome the rejection of claim 7 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
The amendments of claims 1, 4, 6, 8, 9, 13, and 15 have overcome:
the rejections of claims 1-5, 7-14, and 20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (US 2015/0194615 A1, hereafter Lin), 
the rejections of claims 16-18 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1), 
the rejections of claim 19 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) as applied to claims 1-5, 7-14, 16-18, and 20 above, further in view of Kai et al. (US 2010/0187977 A1, hereafter Kai), and 
the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1, hereafter Itoh) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the fifth paragraph of page 36 through the fifth paragraph of page 37 of the reply filed 6/02/2021 regarding the rejections of claims 1-20 under 35 U.S.C. 112(b) and the rejections of claim 7 under 35 U.S.C. 112(b) set forth in the Office Action of 4/14/2021 have been considered. 
Applicant argues
Applicant’s amendments to remove indefinite limitations of secondary substitution of alkyl, alkenyl, and/or alkynyl group have overcome the rejections.
The rejections have been withdrawn, rendering these arguments moot.
Applicant’s arguments see the sixth paragraph of page 37 through the last paragraph of page 38 of the reply filed 6/02/2021 regarding the rejections of claims 1-5, 7-14, and 20 under 35 U.S.C. 102(a)(1) and 102(a)(2) by Lin, the rejections of claims 16-18 under 35 U.S.C. 103 over Lin, the rejections of claim 19 under 35 U.S.C. 103 over Lin/Kai set forth in the Office Action of 4/14/2021 have been considered. 
The rejections have been withdrawn, rendering these arguments moot.
Applicant’s arguments see the first paragraph of page 39 through the second paragraph of page 40 of the reply filed 6/02/2021 regarding the rejections of claims 1-20 under 35 U.S.C. 103 over Itoh set forth in the Office Action of 4/14/2021 have been considered. 
The rejections have been withdrawn, rendering these arguments moot.

Claim Objections
Claim 15 is objected to because of the following informalities: 
It appears that compound 10 and compound 11 of claim 15 are identical. It is advised to remove one of them.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-14 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/739,199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-14, Application No. 16/739,199 discloses an organometallic compound (Compound 6 in claim 14), as shown below.

    PNG
    media_image1.png
    283
    556
    media_image1.png
    Greyscale

The organometallic compound of Application No. 16/739,199 has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is C; X4 is N; X5 is O; two bonds of X2-M and X4-M are each a coordinate bond, and the other thereof (X3-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY3 are each a C5-C30 carbocyclic group (benzene); rings CY2 and CY4 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R1 to R4 are each independently an unsubstituted C1-C60 alkyl group (methyl) or a substituted C6-C60 aryl group 63 is an unsubstituted C1-C60 alkyl group (methyl); a1 is2; a2-a4 are each 1, at least one substituent of the substituted C6-C60 aryl group is selected from a C1-C60 alkyl group (methyl), meeting all the limitations of claims 1-14.
Regarding claim 20, the organometallic compound of Application No. 16/739,199 (Compound 6 in claim 14) reads on all the features of claim 1, as outlined above.
The applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([140]-[142]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the organometallic compound of Application No. 16/739,199 meets the limitations of the current claim 20. See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1, hereafter Itoh) in view of Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective” ChemPhysChem 2016, vol. 17, page 69-77, hereafter Luo) and Cheng et al. (“Structurally robust phosphorescent [Pt(O^N^C^N)] emitters for high performance organic light-emitting devices with power efficiency up to 126 lmW-1 and external quantum efficiency over 20%” Chem. Sci. 2014, vol. 5, page 4819-4830, hereafter Cheng).
Regarding claims 1-6, 8, 10-13, and 20, Itoh discloses an organometallic compound having a general structure of formula (1) ([015] and [030]) used as a light emitting material of an organic light-emitting device ([020]).

    PNG
    media_image2.png
    263
    479
    media_image2.png
    Greyscale

In formula (1) of Itoh, rings A, B, C, and D can be an aryl or heteroaryl group ([015], [041], [043]); two of X1-X4 represent nitrogen atoms coordination bonded to a Pt atom, and the remaining two of them represent carbon atoms or nitrogen atom ([015], [041]); two of Z1-Z4 can be coordinate bonds and the remaining two of them represent covalent bonds, oxygen atom, or sulfur atom ([015], [041]); the bivalent atoms of Q1-Q3 can be a bond, –NR3– or oxygen providing Q1-Q3 do not represent bonds simultaneously ([015], [038], [041]); and R3 in NR3 can be aryl group ([039]).
Itoh exemplifies tert-butyl ([043]) and phenyl ([048]) substituent groups (R6-R9 of formula (2) in [016]) at the position rings A-D of the formula (1) of Itoh.
Itoh exemplifies organometallic compounds (Examples 2 and 16 in [135] and [211]), as shown below.

    PNG
    media_image3.png
    329
    575
    media_image3.png
    Greyscale

Itoh exemplifies an organic light-emitting device (Example 69 in [368]-[375]) comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% Example 2 as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
The Example 2 compound of Itoh does not have oxygen at X5 position of Applicant’s Formula 1; however, Itoh does teach that two of Z1-Z4 can be coordinate bonds and the remaining two of them represent covalent bonds, oxygen atom, or sulfur atom ([015], [041]).
Furthermore, Itoh exemplifies a divalent oxygen bridge between the phenyl ring (corresponding ring CY1 of Applicant’s Formula 1) of the tetradentate ligand and the Pt metal (marked by an arrow in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Example 2 compound of Itoh by substituting the carbon-metal covalent bond between the phenyl ring (CY1 of Applicant’s Formula 1) and the Pt metal center with a divalent oxygen bridge, as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Itoh teaches that the divalent oxygen bridge is one of limited options at Z1-Z4 and can be an alternative option 1 and Z2 are coordinate bonds, the remaining Z3 and Z4 need to be a covalent bond, an divalent oxygen bridge, or a divalent sulfur bridge based on the disclosure of formula (3) of Itoh ([015], [041]). The choice of the divalent oxygen bridge at Z3 position of formula (3) of Itoh among possible options would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Lastly, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the organometallic compound modified by Itoh (1) as shown below.

    PNG
    media_image4.png
    301
    616
    media_image4.png
    Greyscale

The modification also provides an organic light-emitting device comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic compound modified by Itoh (1) as a dopant), an electron transport layer (Alq3
The organometallic compound modified by Itoh (1) does not have substituent at the ring C of the formula (1) of Itoh; however, Itoh does teach a tert-butyl group can be substituted at the ring C (correspond to R8 of the formulas (2) and (4) of Itoh in [016], [043]).
Luo teaches tert-butyl substituent group in a transition metal complex can effectively suppress intermolecular interactions of transition metal complex, which is good for improving the efficiency and color purity when it is used as the light emitting dopant of an organic light-emitting device (page 69, column 2, 1st paragraph).
Luo exemplifies two tert-butyl groups substituted at the substitution positions 3 and 5 (equivalent to the ortho and para position with respect to the C-O bond) of the terminal phenyl ring of the tetradentate ligand (correspond to R1 in CY1 of Applicant’s Formula 1) (See Pt-3 in Scheme 1).
Cheng discloses Pt complexes comprising tetradentate ligands comprising the C-O-Pt bridge and used as the light emitting dopant of an organic light emitting device (Abstract; Compound 4 in Chart 1; OLED 4 on page 4824, column 2, last paragraph).
Cheng teaches bulky groups at the periphery of the tetradentate ligand disfavor intermolecular interactions and excimer formation such that concentration quenching effect is minimized at high dopant concentration of the organic light-emitting device (Abstract; compare the self-quenching constants between compound 2 and compound 4 in Table 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organometallic compound modified by Itoh (1) by substituting the hydrogen atom at the substitution positions 3 and 5 of the ring CY1
The motivation of doing so would have been to effectively suppress intermolecular interactions of transition metal complex, which is good for improving the efficiency and color purity when it is used as the light emitting dopant of an organic light-emitting device, and to disfavor intermolecular interaction and excimer formation such that concentration quenching effect is minimized at high dopant concentration of the organic light-emitting device, as taught by Luo and Cheng.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Itoh teaches that the divalent oxygen bridge is one of limited options at Z1-Z4 and can be an alternative option of the carbon-metal covalent bond ([015], [041]). Furthermore, Itoh teaches a tert-butyl group as the substituent at the ring C (R8 of the formula (2) of Itoh). Therefore, substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the following compound.

    PNG
    media_image5.png
    342
    693
    media_image5.png
    Greyscale

The modification also provides an organic light-emitting device comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic compound of Itoh as modified by Luo and Cheng as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
The organometallic compound of Itoh as modified by Luo and Cheng has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is N; X4 is C; X5 is O; two bonds of X2-M and X3-M are each a coordinate bond, and the other thereof (X4-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY4 are each a C5-C30 carbocyclic group (benzene); rings CY2 and CY3 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R1 is a C1-C20 alkyl group (t-Bu); R2 to R4 are each hydrogen; R63 is an unsubstituted C6-C60 aryl group (phenyl); a1 is 2; a2 to a4 are each 0; when X1 is C and ring CY1 is a benzene group, a moiety of 
    PNG
    media_image6.png
    137
    155
    media_image6.png
    Greyscale
 in Formula 1 is Formula CY1(10), wherein X1 is C, R1a to R1b are a C1-C20 alkyl group (t-Bu), provided that R1 and R1a to R1d are not hydrogen, meeting all the limitations of claims 1-6, 8, and 10-13.
The organometallic compound of Itoh as modified by Luo and Cheng reads on all the features of claim 1, as outlined above.
The applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1 in claim 20. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to claim 20. See MPEP 2111.02.
Regarding claims 16-19, the organometallic compound of Itoh as modified by Luo and Cheng reads on all the features of claim 1, as outlined above.
The organic light-emitting device of Itoh as modified by Luo and Cheng comprises an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic compound modified of Itoh as modified by Luo and Cheng), an electron transport layer (Alq3), and an cathode (Ag), wherein the anode is equated with a first electrode; the cathode is equated with a second electrode, the combined layers of the hole transport layer, the emission layer, the electron transport layer is equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region, meeting all the limitations of claims 16-19.
Regarding claim 9, the organometallic compound of Itoh as modified by Luo and Cheng reads on all the features of claim 1 as outlined above.
The organometallic compound, wherein the ring at CY1 position is a substituted benzene which is not represented by one of Formulas CY1-2 to CY1-25 of claim 9; however, Itoh does teach ring C can be monocyclic, polycyclic, condensed ring type carbocyclic group of 6 to 40 carbon atoms or heteroaryl group containing from 1 to 3 heteroatoms ([015], [035]).
Furthermore, Itoh exemplifies naphthalene as the polycyclic or condensed ring type carbocyclic group of 6 to 40 carbon atoms ([035]; the 5th compound on column 2 of page 9) as shown below.

    PNG
    media_image7.png
    272
    516
    media_image7.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Itoh as modified by Luo and Cheng by substituting the substituted benzene ring at the position ring C of the formula (1) of Itoh with a naphthalene ring, as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both benzene and naphthalene are exemplified ring structures at the position ring C of the formula (1) of Itoh. Therefore, substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the organometallic compound modified by Itoh (2) as shown below.

    PNG
    media_image8.png
    341
    626
    media_image8.png
    Greyscale

The organometallic compound has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is N; X4 is C; X5 is O; two bonds of X2-M and X3-M are each a coordinate bond, and the other thereof (X4-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY4 are each a C5-C30 carbocyclic group (benzene); rings CY2 and CY3 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R1 is a C1-C20 alkyl group (t-Bu); R2 to R4 are each hydrogen; R63 is an unsubstituted C6-C60 aryl group (phenyl); and a1 to a4 are each 0, meeting all the limitations of claim 9 (it is noted that the organometallic compound modified by Itoh (2) reads on all the features of claims 1-6, 8-12, and 20). 
Furthermore, the modification provides an organic light-emitting device modified by Itoh (2) comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the organometallic compound modified by Itoh (2) as a dopant), an electron transport layer (Alq3), and a cathode (Ag) , wherein the anode is equated with a first electrode; the cathode is equated with a second electrode, the combined layers of the hole transport layer, the emission layer, the electron transport layer is equated with an organic layer; the hole transport layer is .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1) in view of Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective” ChemPhysChem 2016, vol. 17, page 69-77) and Cheng et al. (“Structurally robust phosphorescent [Pt(O^N^C^N)] emitters for high performance organic light-emitting devices with power efficiency up to 126 lmW-1 and external quantum efficiency over 20%” Chem. Sci. 2014, vol. 5, page 4819-4830) as applied in claim 1 above, further in view of Sun et al. (“Synthesis of novel Ir complexes and their application in organic light emitting diodes”, Syn. Metal 2006, vol. 156, page 525-528, hereafter Sun).
Regarding claim 15, the organometallic compound of Itoh as modified by Luo and Cheng reads on all the features of claim 1 as outlined above.
The compound has similar structures as Applicant’s Compound 14 of claim 15, but there is no phenyl substituent at R63 position of Applicant’s Formula 1.
Itoh discloses the substituent R3 of formula (1) of Itoh (corresponds to R63 of Applicant’s Formula 1) can be an aryl group ([039]). Furthermore, Itoh exemplifies organometallic compound having ortho-substituted biphenyl substituent group (Examples 30 in [258]; marked by dashed circle below).

    PNG
    media_image9.png
    215
    526
    media_image9.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Itoh as modified by Luo and Cheng by substituting the phenyl group substituted at the nitrogen atom of the arylamine unit (corresponds to R63 of Applicant’s Formula 1) with an ortho-substituted biphenyl group, as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both phenyl and ortho-substituted biphenyl are exemplified substituents at R3 of formula (1) of Itoh. Therefore, substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides an organometallic compound of Itoh as modified by Luo as Cheng (2) as shown below.

    PNG
    media_image10.png
    353
    715
    media_image10.png
    Greyscale

The compound has similar structures as Applicant’s Compound 14 of claim 15, but there is no phenyl substituent at R2 position of Applicant’s Formula 1.
Itoh discloses the substituent R6 of formula (2) of Itoh (corresponds to R2 of Applicant’s Formula 1) can be an aryl group ([016]). Furthermore, Itoh exemplifies a phenyl group as an example of the aryl group ([048]).
Sun discloses an organometallic complex used as the emitter of an organic light emitting device (Abstract). 
Sun teaches a phenyl group introduced into the para-position of the pyridine ring with intention of increasing both conjugation system and steric hindrance (page 1, column 1, paragraph 1).
There are two pyridine rings in the tetradentate ligand of the organometallic compound of Itoh as modified by Luo and Cheng (2). However, the left pyridine ring at the CY2
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound of Itoh as modified by Luo and Cheng (2) by substituting the hydrogen atom at the para-position of the left pyridine ring with a phenyl group, as taught by Itoh and Sun as evidenced by Cheng.
The motivation of doing so would have been to increase both conjugation system and steric hindrance. It is known in the art that the increased steric hindrance of the organometallic complex used as the emitter of an organic light emitting device decreases intermolecular interaction and excimer formation and improves the efficiency and color purity, as evidenced by Cheng (Abstract) and Luo (page 69, column 1, paragraph 1 by Luo).
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). A phenyl group is an exemplified substituents at R6 of formula (2) of Itoh. Therefore, substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are only two pyridine rings to substitute a phenyl group in the tetradentate ligand of the organometallic compound of Itoh as modified by Luo and Cheng (2). The selection of the position for the substitution of a phenyl group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, Cheng evidences that only the left pyridine ring (corresponding to the CY2 position of Applicant’s Formula 1; and marked by an arrow in the figure above) is substituted with a phenyl group, therefore, the para substitution position of the left pyridine ring of the tetradentate ligand is a known substitution position in the art. Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select 
The modification provides an organometallic compound of Itoh as modified by Luo, Cheng, and Sun having identical structure as Applicant’s Compound 14 of the instant claim 15.

    PNG
    media_image11.png
    345
    729
    media_image11.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786